Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 28, 2018

                                    No. 04-16-00593-CV

                              Alvin M. BURNS and I.M. Burns,
                                        Appellants

                                              v.

 DIMMIT COUNTY, TEXAS, Roberto Ramirez, and Edward Dryden, Eusebio Cantu Torres,
Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas, Juan Morales Balderas, and
                                     Lucia Balderas Lopez,
                                           Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 12-07-11738-DCV
                         Honorable David Peeples, Judge Presiding


                                       ORDER
         The appellees’ Eusebio Cantu Torres and Eusebio Torres Jr’s motion to extend time to
file brief and to extend time to file reply brief is hereby GRANTED. Time is extended to May 2,
2018.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court